DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryant Ash on June 7, 2022.
The application has been amended as follows: 
In claim 5, line 2, “a dryer” has been replaced with --the centrifuge dryer--. 
In claim 5, line 5, “the dryer” has been replaced with --the centrifuge dryer--.
In claim 15, line 2, “a dryer” has been replaced with --the centrifuge dryer--.
In claim 15, line 5, “the dryer” has been replaced with --the centrifuge dryer--.


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art as provided by applicants, cited in the previous application and with this application, but are silent in regards to the added limitations of the claimed features of a rotational conveyance machine comprising a circular surface rotating at a rate from 1 revolution per minute ("RPM") to 0.125 RPM, wherein the drain plate is positioned above the circular surface at a first location of the circular surface; a dispensing component positioned above the circular surface at a second location of the circular surface, wherein the first location and the second location of the circular surface are radially offset by at least 190 degrees, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 7, the prior art as provided by applicants, cited in the previous application and with this application, but are silent in regards to the added limitations of the claimed features of a rotational conveyance machine comprising a circular surface rotating at a rate of at least 0.125 revolution per minute ("RPM"), wherein the drain plate is positioned above the circular surface; a dispensing component positioned above the circular surface of the rotational conveyance machine, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 17, the prior art as provided by applicants, cited in the previous application and with this application, but are silent in regards to the added limitations of the claimed features of a rotational conveyance machine comprising a circular surface rotating at a rate of at least 0.125 revolution per minute ("RPM"), wherein the drain plate is positioned above the circular surface; a dispensing component positioned above the circular surface of the rotational conveyance machine, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.